Citation Nr: 1040817	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran had a hearing before the Board in September 2009 and 
the transcript is of record.

The case was brought before the Board in April 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issue on appeal.  

The issue of entitlement to service connection for a 
recurrent skin rash has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's hepatitis C is not due to his active duty service.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 and 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in December 2007.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA medical records are 
in the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The claimant has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim(s).  

The Board notes the Veteran did identify private treatment 
records for his hepatitis C during his hearing before the Board 
in September 2009.  The Board previously remanded this claim, in 
part, to afford the Veteran an opportunity to complete an 
authorization form allowing VA to obtain these records or, in the 
alternative, for the Veteran to submit these records himself.  
The VA sent the Veteran a letter in April 2010 requesting the 
Veteran to complete authorization forms for these identified 
private treatment records and to submit any pertinent evidence in 
his possession.  The letter further explained that it was 
ultimately the Veteran's responsibility to ensure the VA had all 
pertinent evidence. The Veteran did not respond to this letter.

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of 
the VA's actions to obtain identified private treatment records, 
the Board finds the duty to assist in obtaining any and all 
relevant evidence has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran an appropriate VA examination in July 
2010.  The examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claim.  

Service Connection (Hepatitis C)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he incurred hepatitis C during his military 
service in Vietnam where he was exposed to unsanitary "combat 
living."  Specifically, the Veteran indicates he spent much time 
in foxholes and soldiers regularly shared razors and 
toothbrushes.  These unsanitary conditions, the Veteran further 
claims, caused him to incur a recurrent rash with open sores, 
which he believes further made him vulnerable to contracting 
hepatitis C in the military.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's military records confirm the Veteran participated 
in various combat missions in Vietnam against hostile forces.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

The Veteran's service treatment records confirm, moreover, that 
the Veteran suffered with "macula popular pityrisasis rosea" 
(i.e., a skin rash with lesions) for one to two weeks.  

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  Veterans Benefits 
Administration Letter 211B (98-110) November 30, 1998.

In this case, in light of the nature of the Veteran's military 
service, the Board concedes the Veteran was likely exposed to 
unsanitary conditions in Vietnam where he shared supplies, such 
as razors and toothbrushes.  The service treatment records 
further confirm the Veteran had a skin rash with open lesions for 
one to two weeks.  The evidence, however, must still establish by 
competent medical evidence that the Veteran has hepatitis C 
related to these unsanitary conditions or skin rash.  See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 
13 Vet. App. 9, 17-19 (1999).  

After service, the Veteran believes he was diagnosed with 
hepatitis C on or around 1994, nearly three decades after 
service, but the record reflects a hepatitis C diagnosis first in 
November 2002, over three decades after service.  Prior to that 
time, medical records from the early 1990s to 2002 indicate a 
lengthy history of polysubstance abuse, to include IV drug use.  
See Veterans Benefits Administration Letter 211B (98-110) 
November 30, 1998 (risk factors for hepatitis C include 
intravenous (IV) drug use). 

The Veteran was afforded a VA examination in July 2010 to 
ascertain the likely etiology of the Veteran's hepatitis C.  At 
that time, the examiner confirmed the diagnosis of chronic 
hepatitis C and noted the Veteran's pertinent medical history, to 
include in-service sharing of razors and toothbrushes, the 
Veteran's in-service skin rash, unsanitary conditions in a combat 
zone during his military service, and post-service polysubstance 
abuse.  The examiner opined that the Veteran's in-service 
exposure to risk factors was not likely related to the Veteran's 
current diagnosis of hepatitis C.  Rather, the examiner opined 
the Veteran much more likely contracted hepatitis due to IV drug 
use.  The examiner rationalized that "sharing needles for 
intravenous drug abuse is much more riskier than sharing the 
toothbrush or razors."  Indeed, the examiner found "[s]haring 
the razors and toothbrushes and overall unsanitary conditions 
during his military service leading to hepatitis C condition is 
left to speculation."  The examiner also found the Veteran's 
skin condition, namely "[p]ityriasis rosea does not lead into 
transferring hepatitis C or acquiring hepatitis C."

The Board finds the examiner's opinion persuasive.  The 
conclusion is based on a complete review of the claims folder, a 
thorough examination and consideration of all the Veteran's 
possible in-service exposure to hepatitis C risk factors.  Also 
compelling, no medical provider has ever linked the Veteran's 
hepatitis C with any incident of service or otherwise conflicted 
with the VA examiner's opinion. 

Again, the Board has considered the Veteran's statements 
regarding in-service exposure to hepatitis C risk factors.  
Indeed, in light of his combat service, the Board concedes the 
Veteran likely was exposed to risk factors such as sharing 
toothbrushes, razors and overall unsanitary conditions.  While 
the Board finds the Veteran competent to give evidence about 
exposure to risk factors and what he experienced, he is not 
competent to diagnose any medical disorder or render an opinion 
as to the cause or etiology of any current disorder because they 
do not have the requisite medical knowledge or training. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence). 

In this case, no medical professional has ever linked the 
Veteran's hepatitis C to any in-service risk factor.  Indeed, 
there is medical evidence to the contrary.  

In short, while it is conceded that the Veteran was exposed to 
some in-service hepatitis C risk factors, the medical evidence 
unequivocally shows the Veteran had a lengthy post-service 
history of IV drug use and the only medical opinion proffered 
indicates the Veteran's hepatitis C is more likely related to 
this IV drug abuse.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


